Citation Nr: 1824142	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-27 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hearing loss disability of the left ear.

2. Entitlement to an initial rating in excess of 20 percent for service-connected peripheral neuropathy for the right upper extremity.

3. Entitlement to an initial rating in excess of 20 percent for service-connected peripheral neuropathy for the left upper extremity.


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 






INTRODUCTION

The Veteran served honorably on active duty with the United States Army from November 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision (service connection for diabetes mellitus) of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that same rating decision, a finding on separate compensation for peripheral neuropathy of the bilateral upper extremities was deferred.  In a July 2007 rating decision, the RO found the following: "evaluation of diabetes mellitus type II with peripheral neuropathy, bilateral upper extremities, which is currently 10 percent disabling, is continued."  In so doing, the RO found that the peripheral neuropathy of the bilateral upper extremities was part of the service-connected diabetes disability, but that the neuropathy was noncompensable.

Later, in a March 2012 rating decision, the RO granted a 20 percent rating for an "evaluation of the right upper extremity peripheral neuropathy, currently evaluated with diabetes mellitus, [now] separately evaluated."  The left upper extremity was also separately evaluated and assigned a 20 percent rating.  The RO assigned an effective date of October 5, 2010 for the 20 percent ratings. 

Further, an April 2013 rating decision denied service connection for hearing loss of the left ear.

The Veteran requested a central office hearing for the issue of bilateral peripheral neuropathy in January 2009.  In June 2014, the Veteran requested a hearing on both the peripheral neuropathy and hearing loss issues.  The Veteran was scheduled for a hearing in April 2015, but did not appear at this hearing. The Board has not received any correspondence about the Veteran's failure to appear at the hearing. 




FINDINGS OF FACT

1. The Veteran does not have a current left ear hearing loss disability for VA purposes.

2.  Starting December 24, 2008, but no earlier, the Veteran's right upper extremity peripheral neuropathy demonstrated mild symptomology; however, at no point since then has the peripheral neuropathy resulted in any greater sustained limitation.

3. Starting December 24, 2008, but no earlier, the Veteran's left upper extremity peripheral neuropathy demonstrated mild symptomology; however, at no point since then has the peripheral neuropathy resulted in any greater sustained limitation.


CONCLUSIONS OF LAW

1. Service connection for hearing loss disability of the left ear is not established.  38 
U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2. The criteria for an initial rating in excess of 20 percent for right upper extremity peripheral neuropathy is met on December 24, 2008, but no earlier; and no greater limitation has been met for the remainder of time period on appeal.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. §§ 3.321, 4.120, 4.123, Diagnostic Code (DC) 8614 (2017).  

3. The criteria for an initial rating in excess of 20 percent for left upper extremity peripheral neuropathy is met on December 24, 2008, but no earlier; and no greater limitation has been met for the remainder of time period on appeal.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. §§ 3.321, 4.120, 4.123, 4.124a, Diagnostic Code (DC) 8614 (2017).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hearing Loss of the Left Ear

The Veteran's asserts that he has hearing loss of his left ear and that this hearing loss is related to service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A review of the record shows that the Veteran had a military occupational specialty (MOS) of mechanic.  As such, his claim of in-service noise exposure is presumed credible and an in-service injury of acoustic trauma is acknowledged. 

The Veteran's available service treatment records are negative for hearing loss during service.  On the November 1965 entrance examination, the following audiometric data was obtained. 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
0
LEFT
5
5
5
5
15

Significantly, medical histories at entrance and separation note no abnormalities.  There was no separation audiological examination.  

In March 2013, the Veteran was afforded a VA audiology examination.  At the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
35
50
LEFT
15
10
25
30
35

Speech audiometry using the Maryland CNC Test revealed speech recognition ability of 90 percent in the right ear and 94 percent in the left ear.

This report shows hearing loss in the right ear only pursuant to 38 C.F.R. § 3.385 and through a rating decision dated April 2013, the Veteran was granted service connection for hearing loss of the right ear.  However, for the left ear, there is no hearing loss pursuant to 38 C.F.R. § 3.385 because no auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; nor are the auditory thresholds 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; nor are there speech recognition scores using the Maryland CNC Test less than 94 percent. Id.

The only other audiological evaluation of record, a VA audiological test conducted in May 2007, likewise shows the Veteran did not have a hearing loss disability in the left ear.  There are no other audiological examinations or testing in the Veteran's file.  Therefore, the Board finds that the Veteran does not have a current disability of hearing loss of the left ear, and the first element of service connection has not been established. See Brammer, supra.

Based on the foregoing, the Board finds that service connection is not warranted for hearing loss disability of the left ear.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Peripheral Neuropathy for the Bilateral Upper Extremities

While the Board notes that each upper extremity should be analyzed separately, all of the evidence in the file concerning peripheral neuropathy of the upper extremities is presented in a bilateral discussion.  Therefore, for the purposes of brevity, the Board will analyze the issues together.  As explained below, the preponderance of the evidence supports a rating of 20 percent for each upper extremity due to service-connected peripheral neuropathy from December 24, 2008 and continuing forward; however, at no point time after that date is a higher rating warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  

Handedness, for the purpose of a dominant (major) or non-dominant (minor) rating will be determined by the evidence of record, or by testing on VA examination; moreover, only one hand shall be considered dominant. 38 C.F.R. § 4.69.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the Board has considered the Veteran's initial rating claims from their assigned effective dates, as well as any currently assigned staged rating periods.  

Through a rating decision dated March 2012, the Veteran's peripheral neuropathy was rated as 20 percent disabling for each upper extremity pursuant to DC 8614, regarding neuritis of the musculospiral (radial) nerve. See 38 C.F.R. § 4.71a, DC 8614.  Notably, for purposes of rating this disability, the evidence of record documents that the Veteran's right side is his dominant (major) side. See 38 
C.F.R. § 4.69.  Prior to that date, the RO found that the Veteran's neuropathy of the upper extremities was noncompensable and rated it along with his diabetes mellitus, per those rating criteria.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123.    

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration. Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor. Id.  

Under DC 8514, regarding paralysis of the musculospiral (radial) nerve, a 20 percent disability rating is warranted for mild incomplete paralysis of the musculospiral (radial) nerve on the major side; a 30 percent disability rating is warranted for moderate incomplete paralysis of the musculospiral (radial) nerve on the major side; a 50 percent disability rating is warranted for severe incomplete paralysis of the musculospiral (radial) nerve on the major side, and a maximum schedular 70 percent disability rating is warranted for complete paralysis of the musculospiral (radial) nerve on the major side.  See 38 C.F.R. § 4.71a, DC 8514.  

Prior to December 24, 2008

The only medical testing prior to December 24, 2008 is a June 2007 neurological study that shows peripheral neuropathy in the Veteran's lower extremities but none in his upper extremities.  In a medical record in June 2007, the Veteran was noted to carry a diabetes diagnosis from 2006, but his neurological objective examination was normal.  Therefore, prior to December 24, 2008, the Veteran did not display at least mild loss of reflexes, muscle atrophy, sensory disturbances, or constant pain.  As such, to the extent that he had peripheral neuropathy of the upper extremities prior to this date, the disabilities are appropriate rating as noncompensable as part of his diabetes mellitus disability rating.

After December 24, 2008

The Veteran was afforded a VA examination in December 2008.  The Veteran reported numbness, tingling, pain, fatigue, and sensory abnormalities in his hands since 2006. Pain was rated at 4 out of 10.  A neurological study in December 2008 showed mild sensory polyneuropathy and mild median nerve entrapments at the carpal tunnels.  The Board notes that this appears to diagnose involvement of the median nerve under DC 8615.  However, as there are two evaluations that are potentially applicable and the rating criteria overlap in symptomatology, the higher evaluation in DC 8614 is used because the disability picture more nearly approximates that criteria. 38 C.F.R. §§ 4.7, 4.14.  

From June 2010 to March 2011, the Veteran was observed to have moderate to severe decreased pinprick sensation in his bilateral upper extremities.  While this appears to indicate the Veteran may be more limited, the Board notes that in a VA peripheral nerves examination in November 2010, the Veteran complained of numbness and tingling in his hands and feet, but no symptoms of peripheral neuropathy of the upper extremities was noted.  Later, a peripheral nerves examination in November 2010 assessed a diagnosis of peripheral neuropathy with reduced strength in the Veteran's hands and decreased sensation.  However, the sensation loss was not described to be "moderate to severe."  Further, the Board notes that the note in June 2010 is almost identical in language to other neurological consults until March 2011.  Therefore, the Board gives more probative weight to the expert observations of the VA examiners than the Veteran's lay statements.  

In August 2011, the Veteran reported that of his peripheral neuropathy pain, 20 percent of his pain was in his fingers and the remaining 80 percent was in his feet.  He reported difficulty with gripping objects on occasion, however no objective testing of the Veteran's upper extremities was performed.  In July 2011 and November 2011, he had normal hand grip but reduced sensation. 

Significantly, the objective VA examinations of record document no worse than mild incomplete paralysis of the musculospiral (radial) nerve on the major side after December 24, 2008.  While there was some decreased sensation and reports of pain, objective examinations were mostly normal, including full grip strength in the last medical record.   Therefore, there was no more than mild loss of reflexes, muscle atrophy, sensory disturbances, or constant pain.  In contrast, the Veteran reported great disturbances in his lower extremities and required narcotic pain medication to control his symptoms during this same time period. 

Based upon the evidence of record, including both the lay and medical evidence, the Board concludes that a rating in excess of 20 percent is not warranted for the Veteran's peripheral neuropathy of the right upper extremity nor for peripheral neuropathy of the left upper extremity for any period after December 24, 2008, as the Veteran's condition has not been manifested by symptoms greater than moderately incomplete paralysis or greater neuritis symptoms.  38 C.F.R. § 4.124a, DC 8614.  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule (see Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991)); however, as the preponderance of the evidence is against the Veteran's claims of entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity or for peripheral neuropathy of the left upper extremity after December 24, 2008, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


ORDER

Service connection for hearing loss of the left ear is denied.  

An initial rating of 20 percent for right upper extremity peripheral neuropathy is granted from December 24, 2008; a rating in excess of 20 percent is denied.  

An initial rating of 20 percent for left upper extremity peripheral neuropathy is granted from December 24, 2008; a rating in excess of 20 percent is denied.  






____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


